        Case 3:18-cv-01865-RS Document 171 Filed 01/13/19 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     ANTHONY R. HAKL
 3   Supervising Deputy Attorneys General
     GABRIELLE D. BOUTIN, SBN 267308
 4   ANNA T. FERRARI, SBN 261579
     TODD GRABARSKY, SBN 286999
 5   R. MATTHEW WISE, SBN 238485
     NOREEN P. SKELLY, SBN 186135
 6   Deputy Attorneys General
       1300 I Street, Suite 125
 7     P.O. Box 944255
       Sacramento, CA 94244-2550
 8     Telephone: (916) 210-6053
       Fax: (916) 324-8835
 9     E-mail: Gabrielle.Boutin@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
10   through Attorney General Xavier Becerra

11
                              IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15

16   STATE OF CALIFORNIA by and through                    3:18-cv-01865
     Attorney General Xavier Becerra;
17   COUNTY OF LOS ANGELES; CITY OF                        PLAINTIFFS’ SECOND REQUEST FOR
     LOS ANGELES; CITY OF FREMONT;                         JUDICIAL NOTICE
18   CITY OF LONG BEACH; CITY OF
     OAKLAND; CITY OF STOCKTON,                         Trial Date:      January 7, 2018
19                                                      Dept:            3
                                            Plaintiffs, Judge:           The Honorable Richard G.
20                                                                       Seeborg
                    v.                                     Action Filed: March 26, 2018
21

22   WILBUR L. ROSS, JR., in his official
     capacity as Secretary of the U.S.
23   Department of Commerce; U.S.
     DEPARTMENT OF COMMERCE; RON
24   JARMIN, in his official capacity as Acting
     Director of the U.S. Census Bureau; U.S.
25   CENSUS BUREAU; DOES 1-100,

26                                       Defendants.

27

28
                                                       1
                                                    Plaintiffs’ Second Request for Judicial Notice (3:18-cv-01865)
        Case 3:18-cv-01865-RS Document 171 Filed 01/13/19 Page 2 of 3



 1                                              INTRODUCTION
 2   Plaintiffs respectfully request that this Court take judicial notice of certain materials at the trial of
 3   this matter, in accordance with Rule 201 of the Federal Rules of Evidence.
 4                               MATTERS TO BE JUDICIALLY NOTICED
 5             Plaintiffs request that this Court take judicial notice of the following materials:
 6             1.     Hearing with Commerce Secretary Ross, Hearing Before the Committee on Ways
 7   and Means, U.S. House of Representatives (115th Cong. Second Sess.) March 22, 2018, Serial
 8   No. 115-FC09. A true and correct copy has been marked as Plaintiffs’ Exhibit PTX-346.
 9             Grounds for judicial notice: This document can be accurately and readily determined
10   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2). The
11   document is publically available at https://gop-waysandmeans.house.gov/wp-
12   content/uploads/2018/07/20180322FC-Transcript-Final.pdf. Official video of the testimony is
13   available at https://gop-waysandmeans.house.gov/event/hearing-commerce-secretary-ross/. The
14   document is self-authenticating as a publication issued by a public authority. Fed. R. Evid.
15   902(5).
16             2.     Video of the April 24, 2018, California Assembly Budget Subcommittee hearing.
17   A true and correct copy has been marked as Plaintiffs’ Exhibit PTX-518.
18             Grounds for judicial notice: This document can be accurately and readily determined
19   from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b)(2). The
20   document is publically available at https://www.assembly.ca.gov/media/assembly-budget-
21   subcommittee-4-state-administration-20180424/video. The document is also self-authenticating
22   as a publication issued by a public authority. Fed. R. Evid. 902(5).
23             //
24             //
25

26

27

28
                                                          2
                                                       Plaintiffs’ Second Request for Judicial Notice (3:18-cv-01865)
       Case 3:18-cv-01865-RS Document 171 Filed 01/13/19 Page 3 of 3



 1   Dated: January 13, 2019           Respectfully submitted,

 2                                     XAVIER BECERRA
                                       Attorney General of California
 3                                     MARK R. BECKINGTON
                                       ANTHONY R. HAKL
 4                                     Supervising Deputy Attorneys General
                                       MATTHEW R. WISE
 5                                     ANNA T. FERRARI
                                       TODD GRABARSKY
 6                                     NOREEN P. SKELLY

 7
                                       /s/ Gabrielle D. Boutin
 8                                     GABRIELLE D. BOUTIN
                                       Deputy Attorney General
 9                                     Attorneys for Plaintiff State of California, by and
                                       through Attorney General Xavier Becerra
10

11

12   SA2018100904

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                           3
                                        Plaintiffs’ Second Request for Judicial Notice (3:18-cv-01865)
